Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 13-30 are currently pending in the instant application.  Applicants have amended claim 13 in the amendment filed on January 30, 2022.  Claims 13-18, 25 and 26 are rejected and claims 19-24 and 27-30 are withdrawn from consideration in this Office Action.
I.	Priority
The instant application is a 371 of PCT/IB2019/055338, filed on June 25, 2019 which claims benefit of US Provisional Application 62/689,470, filed on June 25, 2018. 
II.	Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 22, 2020 and December 15, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  
III.	Restriction/Election
	A.  Election: Applicant's Response
Applicants' election with traverse Group I in the reply filed on January 30, 2022 and more specifically elected  is acknowledged. The traversal is on the ground(s) that: (1) all of the asserted Groups of compounds can be characterized in a general structure of Formula I, which can be searched and examined together without much extra burden 
Applicants elected the species 
    PNG
    media_image1.png
    198
    238
    media_image1.png
    Greyscale
without traverse.

Applicants arguments have been fully considered but are not found to be persuasive.  The Examiner wants to point out that the compounds embraced by group I are classified in different classes such as C07D 209, 233, 401, 471,etc. and consist of different inventions that are patentably distinct and independent.  Therefore, different search considerations are involved (i.e., class/subclass searches, databases searches, etc.) for each of the inventions encompassed by group I.  Each class C07D 209, 233, 401,471, etc. encompasses numerous patents and published applications. For instance, Class C07D 471/04 contained 32,421 patents and published applications.  Therefore it would constitute a burden on the Examiner and the Patent Office's resources to examine the instant application in its entirety.  
The Examiner also wants to point out that the instant application is a 371 application and therefore, the claims have to have unity of invention.  It was shown in the restriction requirement that the claims lack unity of invention because the special technical feature does not provide a contribution over the art and therefore restriction is deemed proper.  The restriction is made final.
Subject matter not encompassed by elected Group I are withdrawn from further 
IV.	Rejections



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-18 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by San Juan, et al. (Bull. Korean Chem. Soc. 2006, Vol. 27, No. 10, 1531-1536) or Guindon, et al. (EP1066591 B1) or Gillard, et al. (EP0275667 B1) or Yang, et al. (WO 2014/151451) or AbdulHameed, et al. (Accession No. 2007:1377089, CAPLUS) or Gaur, et al. (Accession No. 2017:655844, HCAPLUS) or Zhu, et al. (Accession No. 2016:1797398 HCAPLUS) or Mirskova, et al. (Accession No. 2015:505884, HCAPLUS) or Hutchinson, et al. (Accession No. 2012:577154). The instant invention claims a product with the formula 
    PNG
    media_image2.png
    152
    157
    media_image2.png
    Greyscale
wherein R1 is CH2-C3-C6 cycloalkyl, CH2-C6-10aryl or CH2-(5 to 10 membered heteroaryl or heterocyclyl) and all other . 
 The San Juan, et al. reference teaches indole derivatives such as 
    PNG
    media_image3.png
    110
    180
    media_image3.png
    Greyscale
wherein R1 is -CH2(4-Cl-Ph); R5 is S-t-butyl; R3 is MeO; R2 is -CH2C(CH3)2-C(O)OMe; R4 is H; R6 is H; R7 is H (See compound 6, Table 1), for example, and the use of these indole derivatives as mPGES-1 inhibitors.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

The Guindon, et al. reference teaches indole derivatives such as 
    PNG
    media_image4.png
    263
    257
    media_image4.png
    Greyscale
wherein R1 is -CH2(4-Cl-Ph); R2 is (CH2)2CO2Me; R5 is Me; R3 is isopropyl; -(C1-6 alkylene)-C(O)OMe; R4 is H; R6 is H; R7 is H (See compound 2, Table 2, page 12), for example, and the use of these indole derivatives as prostaglandin inhibitors.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

The Guillard, et al. reference teaches indole derivatives such as 
    PNG
    media_image5.png
    135
    278
    media_image5.png
    Greyscale
wherein R1 is -CH2(4-Cl-Ph); R2 is COOEt; R5 is S-Ph; R3 is Cl R4 is H; R6 is H; R7 is H (See compound 1, Table 1, page 26), for example, and the use of these indole derivatives as leukotriene biosynthesis inhibitors.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

The Yang, et al. reference teaches indole derivatives such as 
    PNG
    media_image6.png
    203
    269
    media_image6.png
    Greyscale
wherein R1 is -CH2(4-Cl-Ph); R2 is -CH2C(CH3)2COONa+; R5 is S-t butyl; R3 is isopropyl; R4 is H; R6 is H; R7 is H (See compound MK886, Table 1, page 6), for example, and the use of these indole derivatives as leukotriene biosynthesis inhibitors.  Applicants excluded the compound but did not exclude pharmaceutically acceptable salt of this compound.  This species of compound anticipates the genus compound of the instant invention, wherein the genus   

The AbdulHameed, et al. reference teaches indole derivatives such as 
    PNG
    media_image7.png
    295
    370
    media_image7.png
    Greyscale
wherein R1 is -CH2(4-Cl-Ph); R2 is -CH2C(CH3)2COOH; R5 is -C(O)Ph substituted with Me; R3 is isopropyl; R4 is H; R6 is H; R7 is H (See RN 1001521-05-6), for example, and the use of these indole derivatives as leukotriene biosynthesis inhibitors.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The Gaur, et al. reference teaches indole derivatives such as 
    PNG
    media_image8.png
    224
    282
    media_image8.png
    Greyscale
wherein R1 is -CH2Ph; R2 is H; R5 is -C(O)H; R3 is iH; R4 is H; R6 is H; R7 is H (See RN 10511-51-0).  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The Zhu, et al. reference teaches indole derivatives such as 
    PNG
    media_image9.png
    177
    286
    media_image9.png
    Greyscale
wherein R1 is -CH2-Ph; R2 is H; R5 is H; R3 is Br; R4 is H; R6 is H; R7 is H (See RN 10075-51-1).  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The Mirskova, et al. reference teaches indole derivatives such as 
    PNG
    media_image10.png
    263
    303
    media_image10.png
    Greyscale
wherein R1 is -CH2-Ph; R2 is H; R5 is S-CH2-COOH; R3 is H; R4 is H; R6 is H; R7 is H (See RN 524035-97-0) and that these compounds have immunoactive properties.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The Hutchinson, et al. reference teaches indole derivatives such as 
    PNG
    media_image11.png
    312
    399
    media_image11.png
    Greyscale
wherein R1 is -CH2(4-Cl-Ph); R5 is S-t-butyl; R3 is MeO; R2 is -CH2C(CH3)2-C(O)OEt; R4 is H; R6 is H; R7 is H (See RN 154325-76-5).  This species of compound anticipates the genus compound of   

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, the limitation in claim 25 which is drawn to “selected from the group consisting of the exemplified compounds in Table 1 and List” do not clearly define the structure or name of each compound. The examiner must refer to the specification to find the structures of the various compounds being referred in claim 25.  A claim referring to the specification is improper except in rare instances and fails to particularly point out the subject matter that applicant regards as the invention.  Ex parte Fressola, 27 USPQ 2d 1608 (1993).  To overcome the rejection, Applicants need to insert the structures of each ligand disclosed in claim 25.  The structures are found on in Table 1 and List 1 on pages 11-14 and/or 98-107 of the specification and should fall within the elected scope as defined above.


V.	Objections

Claim Objection-Non Elected Subject Matter
	Claims 13-18, 25 and 26 are objected to as containing non-elected subject 

VI.  	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 6:30 AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626